DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Ryan Morton (Reg. No. 67863) on 03/02/2022.The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
	combining, by a policy function of a network, a user equipment (UE) access policy comprising UE access rules obtained from a UE with a network-based access policy associated with the network to generate a combined access policy, wherein the combining is performed using a preference-based combining process that permits the UE to utilize more than one access network for transmitting uplink traffic for a particular packet flow to the network and permits a user plane function to utilize more than one access network for transmitting downlink traffic for the particular packet flow to the UE, and , wherein the combined access rules are Third Generation Partnership Project (3GPP) Access Traffic Steering, Switching, and Splitting (ATSSS) rules;
	communicating the combined access rules to the UE via a message, wherein the message communicated to the UE comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules; and
	communicating the combined access rules to a user plane function handling traffic for the UE, wherein the combined access rules align UE access network selections for which the UE is permitted to transmit the uplink traffic to the network with user plane function access network selections for which the user plane function is permitted to select for transmitting the downlink traffic to the UE.

2.	(Previously Presented) The method of Claim 1, further comprising:    
	obtaining, by the policy function, a session establishment request from the UE for a multi-access session for the UE, wherein the session establishment request comprises an information element (IE) including the UE access policy.


	one or more subscription policies for the UE; and
	one or more operator policies.

4.	(Canceled)

5.	(Canceled) 

6.	(Canceled) 

7.	(Previously Presented) The method of Claim 1, wherein the combined access rules override at least one of:
	the UE access policy; and
	the network-based access policy.
	
8.	(Currently Amended) The method of Claim 1, wherein [[the]] access networks for the access network selections comprise two or more of:
	a non-Third Generation Partnership Project unlicensed spectrum access network;
	a Third Generation Partnership Project unlicensed spectrum access network; and
	a Third Generation Partnership Project licensed spectrum access network.
	
9.	(Canceled)

10.	(Original) The method of Claim 1, wherein the policy function is a Policy Control Function (PCF) for a Third Generation Partnership Project network.

11.	(Canceled) 

12.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising:
	combining, by a policy function of a network, a user equipment (UE) access policy comprising UE access rules obtained from a UE with a network-based access policy associated with the network to generate a combined access policy, wherein the combining is performed using a preference-based combining process that permits the UE to utilize more than one access network for transmitting uplink traffic for a particular packet flow to the network and permits a user plane function to utilize more than one access network for transmitting downlink traffic for the particular packet flow to the UE, and wherein the combined access policy comprises combined access rules, wherein the combined access rules are Third Generation Partnership Project (3GPP) Access Traffic Steering, Switching, and Splitting (ATSSS) rules;
	communicating the combined access rules to the UE via a message, wherein the message communicated to the UE comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules; and
, wherein the combined access rules align UE access network selections for which the UE is permitted to transmit the uplink traffic to the network with user plane function access network selections for which the user plane function is permitted to select for transmitting the downlink traffic to the UE.

13.	(Previously Presented) The media of Claim 12, further encoded with instructions that, when executed by the processor, cause the processor to perform further operations, comprising:    
	obtaining, by the policy function, a session establishment request from the UE for a multi-access session for the UE, wherein the session establishment request comprises an information element (IE) including the UE access policy.

14-16.	(Canceled) 

17.	(Currently Amended) An apparatus comprising:
	at least one memory element for storing data; and
	at least one processor for executing instructions associated with the data, wherein executing the instructions causes the apparatus to perform operations, comprising:
		combining, by the apparatus, a user equipment (UE) access policy comprising UE access rules obtained from a UE with a network-based access policy associated with the network to generate a combined access policy, wherein the , wherein the combined access rules are Third Generation Partnership Project (3GPP) Access Traffic Steering, Switching, and Splitting (ATSSS) rules;
		communicating the combined access rules to the UE via a message, wherein the message communicated to the UE comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules; and
		communicating the combined access rules to a user plane function handling traffic for the UE, wherein the combined access rules align UE access network selections for which the UE is permitted to transmit the uplink traffic to the network with user plane function access network selections for which the user plane function is permitted to select for transmitting the downlink traffic to the UE.

18.	(Previously Presented) The apparatus of Claim 17, wherein executing the instructions causes the apparatus to perform further operations, comprising:    
	obtaining, by the apparatus, a session establishment request from the UE for a multi-access session for the UE, wherein the session establishment request comprises an information element (IE) including the UE access policy.



21.	(Currently Amended) The apparatus of Claim 17, wherein the apparatus is a Policy Control Function (PCF) for a 3GPP network.

22.	(Previously Presented) The method of Claim 1, wherein at least one combined access rule of the combined access policy identifies that the UE is permitted to transmit uplink traffic to the network via one of a first access network or a second access network.

23.	(Previously Presented) The method of Claim 1, wherein at least one combined access rule of the combined access policy identifies that the UE is permitted to transmit uplink traffic to the network via both of a first access network and a second access network.

24.	(Previously Presented) The method of Claim 1, wherein the particular packet flow is associated with an application operating on the UE.

25.	(Previously Presented) The method of Claim 24, wherein the particular packet flow is associated with a particular combined access rule of the combined access rules.

26.	(Canceled) 

27.	(Canceled) 

28.	(Canceled) 

29.	(New) The apparatus of Claim 17, wherein at least one combined access rule of the combined access policy identifies that the UE is permitted to transmit uplink traffic to the network via one of a first access network or a second access network.


30.	(New) The apparatus of Claim 17, wherein at least one combined access rule of the combined access policy identifies that the UE is permitted to transmit uplink traffic to the network via both of a first access network and a second access network.

31.	(New) The media of Claim 12, wherein at least one combined access rule of the combined access policy identifies that the UE is permitted to transmit uplink traffic to the network via one of a first access network or a second access network.

32.	(New) The media of Claim 12, wherein at least one combined access rule of the combined access policy identifies that the UE is permitted to transmit uplink traffic to the network via both of a first access network and a second access network.

33.	(New)	The media of Claim 12, wherein the policy function is a Policy Control Function (PCF) for a 3GPP network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a preference-based combining process that permits the UE to utilize more than one access network for transmitting uplink traffic for a particular packet flow to the network and permits a user plane function to utilize more than one access network for transmitting downlink traffic for the particular packet flow to the UE, and wherein the combined access policy comprises combined access rules, wherein the combined access rules are Access Traffic Steering, Switching, and Splitting (ATSSS) rules; 	indicates that the UE is not allowed to override the combined access rules with the UE access rules; and communicating the combined access rules to a user plane function handling traffic for the UE, wherein the combined access rules align UE access network selections for which the UE is permitted to transmit the uplink traffic to the network with user plane function access network selections for which the user plane function is permitted to select for transmitting the downlink traffic to the UE” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 12 and 17. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468